Citation Nr: 1333819	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy, prior to June 9, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy, from June 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006 and from November 2007 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

In May 2011 the Veteran failed to report for a scheduled hearing before a Veterans Law Judge.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The Veteran's claims were remanded by the Board in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Army National Guard (ANG) records reveal that the Veteran had back surgery in January 2011.  The Board notes that the Veteran's most recent VA examination of the lumbar spine for rating purposes was performed in June 2010.  Given that the Veteran has not had a VA examination for rating purposes since his back surgery and given that a February 2012 ANG record notes that the Veteran reported that his back condition had worsened, the Board finds that a new VA medical examination describing the current severity of the Veteran's lumbar spine disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's Virtual VA file contains VA treatment records dated as recently as May 15, 2012.  The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated from May 16, 2012 to present. 

2.  Request that the Veteran provide the names and addresses of all medical providers who have provided him recent treatment for his low back disability, in particular, the physician who conducted his January 2011 back surgery.  After the Veteran has signed any appropriate releases, obtain and associate with the claims folder all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If the any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above action has been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished. 

All indicated studies of the lumbar spine, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's low back disorder results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the low back disorder, to include but not limited to bladder or bowel impairment. 

The supporting rationale for all opinions expressed should be provided.

4.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


